Citation Nr: 0510714	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  98-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the left wrist.

4.  Restoration of a compensable disability evaluation for 
patella compression syndrome of the right knee.

5.  Restoration of a compensable disability evaluation for 
patella compression syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
additional development in July 2001.  It is again before the 
Board for appellate review.

The Board notes that the veteran's representative submitted 
written argument on her behalf in February 2005.  The 
representative identified the issue of service-connected pes 
planus, rated at 40 percent, as being on appeal.  The veteran 
is not service connected for this disability.  She is service 
connected for and rated at 40 percent for her fibromyalgia.  
In addition, the representative argued that the veteran was 
to be evaluated by a podiatrist when the case was remanded in 
July 2001.  This is incorrect as no such examination was 
noted in the Board remand, nor was one required to address 
the veteran's service-connected disabilities.  There is no 
issue related to pes planus in this case, but the veteran or 
her representative may pursue such an issue by contacting the 
RO.


REMAND

The veteran's case was previously remanded in July 2001 for 
additional development.  One required action involved 
obtaining the veteran's service medical records (SMRs).  This 
was done in January 2002.  The SMRs show that the veteran was 
recommended for permanent disability retirement from the Air 
Force for disability in July 1994.  The veteran's 
disabilities were listed as fibromyalgia and bilateral 
patellofemoral syndrome.  There was no mention of carpal 
tunnel syndrome.

The veteran was also to be provided VA examinations.  The 
Board notes that examinations were conducted in December 
2002.  In addition, VA treatment records for the period from 
February 1996 to January 2001 were associated with the claims 
file.  

The RO was to also provide the veteran with the notice 
required under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) and the 
implementing regulations codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  A VCAA-styled 
letter was sent to the veteran in September 2001; however, 
the letter did not address the issues on appeal, to include 
the requirements to substantiated the claims for higher 
ratings for the veteran's service-connected disabilities. 

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

The September 2001 letter is inadequate in that it does not 
provide the veteran with the required information under 
either the VCAA, the implementing regulations, or the Court's 
guidance in Quartuccio, supra.  Accordingly, the case must be 
remanded in order to comply with the statutory/regulatory 
requirements of the VCAA.  See also Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran was originally granted separate 10 percent 
ratings for patella compression syndrome of the right and 
left knee, respectively.  The effective date of the ratings 
was October 27, 1992.  

The veteran was afforded a VA examination on January 29, 
1998.  The results of that examination indicated that there 
was no abnormality associated with either knee.  The RO 
issued a rating decision in April 1998 that reduced the 
veteran's ratings for her knees to noncompensable levels.  
The effective date of the reduction was established as 
January 29, 1998, the date of the VA examination.  

The RO noted that the provisions requiring prior notice of 
the reduction, under 38 C.F.R. § 3.105(e) (2004), were not 
for application as the veteran's overall disability 
compensation level was not reduced at the time of the April 
1998 rating decision.  Nevertheless, in its July 2001 remand, 
the Board directed that the RO consider the provisions of 
38 C.F.R. § 3.344 in evaluating the reduction of the 
veteran's ratings for her bilateral patella compression 
syndrome.  This was because the veteran's 10 percent ratings 
for her knee disabilities had been in effect for more than 
five years at the time of the effective date of the 
reduction.  As such, the RO must consider the regulatory 
provisions and issue a supplemental statement of the case 
(SSOC) with citation to the regulation.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically 
told what is required to 
substantiate each of her rating 
claims, and of the information or 
evidence she should submit and of 
the information or evidence that VA 
will yet obtain with respect to her 
claims, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
her possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  The RO should specifically 
consider the provisions of 38 C.F.R. 
§ 3.344 as this regulation affects 
the veteran's knee claims.  If any 
benefit sought is not granted, the 
veteran and her representative 
should be furnished with a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issues currently on appeal, 
including 38 C.F.R. § 3.344 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

